Grice, Presiding Justice.
This is an appeal from a judgment of the Superior Court of Catoosa County dismissing a suit in equity to set aside an award of the State Board of Workmen’s Compensation.
The appellant contends that the award of the full board of the State Board of Workmen’s Compensation in this case is illegal, null and void because the board is not authorized by Code Ann. § 114-708 to merely adopt the findings and award of a deputy director, but must set forth de novo "a statement of findings of fact, specific and ultimate, from the record, or from any source,” even though no new evidence is introduced.
We do not agree.
This precise issue between the same parties was resolved in Colbert v. American Fire &c. Co., 124 Ga. App. 808 (186 SE2d 432), and has also been conclusively settled adversely to appellant in numerous other decisions of this court and the Court of Appeals. See Pacific Employers Ins. Co. v. West, 213 Ga. 296 (1) (99 SE2d 89); Gatrell v. Employers Mut. Liab. Ins. Co., 226 Ga. 688 (177 SE2d 77); Gusler v. Aetna Casualty &c. Co., 118 Ga. App. 846 (165 SE2d 877); Courtney v. General Accident Group, 124 Ga. App. 809 (186 SE2d 433); Neal v. Ins. Co. of North America, 125 Ga. App. 152 (186 SE2d 552); and cits.
Judgment affirmed. *773judgments obtained upon suits that are filed within 12 months from the date of the happening of the disaster or occurrence giving rise to the cause of action. The provisions of this section being remedial in nature and character, shall apply to all actions now pending in the courts of this State and to all those which may be hereafter filed wherein damages are sought to be recovered on account of injuries sustained in, or death resulting from, a common disaster or occurrence.” Ga. L. 1947, p. 1138 (Code Ann. § 110-507.1).

*770
All the Justices concur.

Argued October 10, 1972
Decided November 9, 1972
Rehearing denied November 30, 1972.
Wade H. Leonard, for appellant.
Smith, Cohen, Ringel, Kohler, Martin & Lowe, Williston C. White, for appellees.